Citation Nr: 1103014	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  96-13 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 until 
February 1981 and from April 1981 until April 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of 
September 1995, denied compensable disability ratings for the 
veteran's service-connected bilateral knee disabilities.  During 
the pendency of the appeal, the RO granted a 10 percent 
evaluation for chondromalacia of the right knee, status post 
patellar tendon repair and a 10 percent evaluation for 
chondromalacia of the left knee in March 1997.  In September 
1998, the RO granted a 20 percent evaluation for the right knee 
disability and denied an evaluation in excess of 10 percent for 
the left knee disability.

In an August 2000 decision, the Board denied the veteran 
entitlement to a disability rating greater than 10 percent for 
his service-connected left knee disability.  The Board also 
denied the veteran's claim of entitlement to a disability rating 
greater than 20 percent for his right knee disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  In that decision, 
the Board granted a separate 10 percent disability evaluation for 
degenerative joint disease of the right knee and a separate 10 
percent disability evaluation for a right knee scar.  The Veteran 
appealed the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to VA's unopposed motion, in 
March 2001, the Court vacated the Board's decision, in part, and 
remanded the Veteran's claims to afford notice under the Veterans 
Claims Assistance Act of 2000.  

In its Order, the Court vacated the Board's decision only to the 
extent that it had denied the veteran entitlement to a disability 
rating greater than 10 percent for a left knee disability and 
greater than 20 percent for a right knee disability.  The Board's 
actions assigning separate disability evaluations for 
degenerative joint disease of the right knee and a right knee 
scar were not affected.  The assignment of separate disability 
ratings for the right knee arthritis and right knee scar is 
therefore not presently before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2002 and in June 2003, the Board remanded the 
veteran's claims to the RO for additional development.  As noted 
in the previous decisions, in his March 1996 substantive appeal, 
the veteran had requested a personal hearing before a member of 
the Board.  In March 2000, the veteran withdrew that hearing 
request.  

In a statement on a VA Form 9 received in June 2006, however, the 
Veteran requested a Travel Board hearing.  Although he did not 
identify the decision he was appealing, he stated, "I am 
concerned with severe recurring subluxation of both my knees."  
He also said that his right knee gave out, causing a back 
disability.  At that time, the appeal as to the increased rating 
for the bilateral knee conditions was already perfected.  
Although he has not subsequently requested a hearing, neither has 
the Veteran withdrawn this hearing request, which was apparently 
overlooked.  In this regard, the multiple claims files include 
the following:  numerous additional claims filed by the Veteran, 
which have required development by the RO, often necessitating 
temporary files while the claims file is at the Board or AMC; 
numerous duplicate submissions; documents identified as notices 
of disagreement which do not identify the action being appealed; 
and several VA Form 9 forms, such as the June 2006 substantive 
appeal, which do not specifically identify the action being 
appealed or the issues.  

Nevertheless, because he specifically identified concerns with 
his knee conditions, and because his arguments were responsive to 
specific statements in supplemental statements of the case on 
those issues dated in April 2006 and June 2006, the statement 
must be construed as a requested for a Travel Board hearing.  In 
this regard, requests for hearings may be made at the time of the 
substantive appeal, or anytime thereafter, subject to limitations 
once the case has been transferred to the Board.  See 38 C.F.R. 
§§ 20.703, 20.1304 (2010).  The RO had furnished a supplemental 
statement of the case several days before the hearing request was 
received, and the appeal was not at that time transferred to the 
Board.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing, pursuant to his written request 
dated June 12, 2006.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


